Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 14, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132421(90)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellant,

            Cross-Appellee, 

                                                                    SC: 132421
  v                                                                 COA: 258397      

                                                                    Wayne CC: 04-001084-01 

  BERNARD CHAUNCEY MURPHY,

             Defendant-Appellee, 

             Cross-Appellant. 

  ____________________________________

                On order of the Chief Justice, the motion by plaintiff-appellant for
  extension to April 25, 2007 the time for filing their brief and appendix is considered, and
  it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 14, 2007                        _________________________________________
                                                                               Clerk